                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


EDDIE A. POINDEXTER                                                           PETITIONER


v.                             NO. 3:20-cv-00009 DPM/PSH


DEXTER PAYNE                                                                 RESPONDENT


                                          ORDER


       Petitioner Eddie A. Poindexter has filed the pending motion for sanctions. See

Docket Entry 34. In the motion, he asks that sanctions be imposed on the Jackson

County Circuit Court Clerk and the Washington County Circuit Court Clerk because of

their refusal to file his legal pleadings. The motion for sanctions is denied. It is for the

state courts of Arkansas in the first instance to address such a matter.

       IT IS SO ORDERED this 14th day of April, 2020.




                                                 UNITED STATES MAGISTRATE JUDGE
